Citation Nr: 0719933	
Decision Date: 07/03/07    Archive Date: 07/13/07

DOCKET NO.  04-22 408	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to a compensable initial rating for bilateral 
hearing loss. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

David Traskey, Associate Counsel







INTRODUCTION

The veteran had active service from May 1966 to October 1969.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of May 2003 by the 
Department of Veterans Affairs (VA) St. Petersburg, Florida, 
Regional Office (RO).

The RO granted service connection for bilateral hearing loss 
in its May 2003 Rating Decision with an evaluation of zero 
percent, effective January 29, 2003.


FINDINGS OF FACT

1.  The RO has provided all of the required notice and 
obtained all of the relevant evidence available for the 
equitable disposition of appellant's appeal.

2.  The average puretone hearing loss on the authorized 
audiological evaluation in April 2003 was 34 decibels in the 
right ear and 23 decibels in the left ear.  Speech 
recognition scores using the Maryland CNC word lists were 96 
percent in the right ear and 100 percent in the left ear.


CONCLUSION OF LAW

The criteria for a compensable initial disability rating for 
bilateral hearing loss are not met. 38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 3.321, 4.85, 4.86, Diagnostic Code 6100 
(2006).






REASONS AND BASES FOR FINDINGS AND CONCLUSION

In this case, the veteran contends that the RO should have 
rated his service-connected disability for bilateral hearing 
loss higher than was initially done.  An examination of the 
May 2003 Rating Decision shows that the RO assigned the 
veteran a zero percent evaluation.

The veteran indicates in his substantive appeal of May 2004 
that he served as an aircraft weapons specialist and that he 
was "exposed to extreme noise levels 12 hours a day and 7 
days a week."  The veteran reports that he would wear 
hearing protection under normal conditions, but that in 
combat situations, such as those he experienced in Vietnam, 
hearing protection was unavailable.  Consequently, the 
veteran notes that his current hearing loss makes it 
difficult for him to use the telephone, listen to music, or 
watch television at normal volume levels.

The Board has considered the full history of the hearing loss 
disability.  In February 1966, the veteran underwent a 
clinical evaluation prior to entering service.  The veteran 
stated that he was in "good" health and the subsequent 
physical evaluation was normal.  In May 1967 and October 
1968, service medical records show that the veteran was 
retained on a hearing conservation program as a result of his 
work on the flight line and in the hangar shop.  The veteran 
indicated that he wore ear protection and the results of 
audiometric testing indicated that the veteran had "good" 
hearing on both occasions.  However, in October 1968, the 
veteran reported having tinnitus in both ears following noise 
exposure.  

The veteran also underwent a physical examination prior to 
discharge from service in October 1969.  The veteran reported 
that his health was "very good" at that time.  Although the 
veteran indicated that he experienced no hearing loss at the 
time of discharge from service, the examining physician 
indicated that the veteran suffered from "bilateral high 
frequency hearing loss." 
 
Post-service treatment records indicate that the veteran was 
a civilian employee for the Navy.  The veteran's claims file 
contains numerous hearing conservation records from August 
1988-August 2001.  These records indicate that the veteran 
had bilateral high frequency hearing loss on annual 
examinations.

In a claim for a greater original rating after an initial 
award of service connection, all of the evidence submitted in 
support of the veteran's claim is to be considered.  In 
initial ratings cases, separate ratings can be assigned for 
separate periods of time based on the facts found, a practice 
known as "staged ratings." See Fenderson v. West, 12 Vet. 
App. 119 (1999).  The disability has not significantly 
changed throughout the appeals process and a uniform 
evaluation is warranted in this case. 

Disability evaluation for hearing impairment is derived from 
the mechanical application of the rating schedule to the 
numeric designations assigned after audiometric evaluations 
are rendered. Lendenmann v. Principi, 3 Vet. App. 345, 349 
(1992).  The provisions of 38 C.F.R. § 4.85 establish eleven 
auditory acuity levels from I to XI.  Tables VI and VII as 
set forth in 38 C.F.R. § 4.85(h) are used to calculate the 
rating assigned.  Table VIa is used to assign a rating based 
on puretone average alone where, because of language 
difficulties, the Chief of the Audiology Clinic certifies 
that the use of both puretone averages and speech 
discrimination scores is inappropriate.

An examination for hearing impairment for VA purposes must be 
conducted by a state-licensed audiologist and must include a 
controlled speech discrimination test (Maryland CNC) and a 
puretone audiometry test.  Examinations will be conducted 
without the use of hearing aids. 38 C.F.R. § 4.85(a). 

The results are analyzed using tables contained in 38 C.F.R. 
§ 4.85, Diagnostic Code 6100.  "Puretone threshold 
average," as used in Table VI and VIa, is the sum of the 
puretone thresholds at 1000, 2000, 3000 and 4000 Hertz, 
divided by four.  This average is used in all cases to 
determine the Roman numeral designation for hearing 
impairment from Table VI or VIa.

For exceptional patterns of hearing impairment, 38 C.F.R. § 
4.86 provides that:

(a) When the puretone threshold at each 
of the four specified frequencies 
(1000, 2000, 3000 and 4000 Hertz) is 55 
decibels or more, the rating specialist 
will determine the Roman numeral 
designation for hearing impairment from 
either Table VI or VIa, whichever 
results in the higher numeral.  Each 
ear will be evaluated separately.

(b) When the puretone threshold is 30 
decibels or less at 1000 Hertz, and 70 
decibels or more at 2000 Hertz, the 
rating specialist will determine the 
Roman numeral designation for hearing 
impairment from either Table VI or VIa, 
whichever results in the higher 
numeral.  That numeral will then be 
elevated to the next higher Roman 
numeral.  Each ear will be evaluated 
separately.

An audiological evaluation conducted in August 2001 does not 
provide sufficient data to utilize the results for rating 
purposes.  See 38 C.F.R. §§ 4.85, 4.86. 

On the authorized VA audiological examination in April 2003, 
puretone thresholds, in decibels, were as follows:

HERTZ

500
1000
2000
3000
4000
RIGHT
15
10
20
35
70
LEFT
10
10
20
20
40
  
The average puretone hearing loss was 34 decibels in the 
right ear and 23 decibels in the left ear.  Speech 
recognition scores using the Maryland CNC word lists were 96 
percent in the right ear and 100 percent in the left ear. 

The treating audiologist noted that puretone audiometry 
indicated "normal sloping to moderately severe sensorineural 
hearing loss in the right ear and normal sloping to mild 
sensorineural hearing loss in the left ear.  Word recognition 
abilities were excellent.  Based on the audiologic results, 
no medical followup is needed for a hearing problem at the 
current time."  The audiologist also opined that the 
veteran's hearing loss was due to in-service noise exposure.

Under Table VI contained in Diagnostic Code 6100, the average 
puretone thresholds and speech recognition scores for the 
right ear demonstrated during the VA examination correspond 
to category I, and the scores for the left ear correspond to 
category I.  The intersection point for these categories 
under Table VII shows that the hearing loss does not exceed 
the levels contemplated for the currently assigned non-
compensable rating.  Additionally, an exceptional pattern of 
hearing loss, which would warrant evaluation under 38 C.F.R. 
§ 4.86, is not shown.  Accordingly, the Board concludes that 
the criteria for a compensable disability rating for 
bilateral hearing loss are not met.

The Board also notes that included in the veteran's claims 
file are results from a hearing examination administered at a 
private clinic in June 2004.  The examining audiologist 
administered the puretone audiometry test and an unidentified 
speech recognition test.  The average puretone hearing loss 
was 41 decibels in the right ear and 34 decibels in the left 
ear.  Speech recognition scores, assuming the Maryland CNC 
word lists were used, were 100 percent in both ears.  Even if 
the Board accepts the validity of the test results of June 
2004 from the private clinic, the intersection point for 
these categories under Table VII shows that the hearing loss 
still does not exceed the levels contemplated for the 
currently assigned non-compensable rating. 

The Board further finds that there is no evidence of any 
unusual or exceptional circumstances, such as marked 
interference with employment or frequent periods of 
hospitalization related to the veteran's service-connected 
hearing loss, that would take the veteran's case outside the 
norm so as to warrant an extraschedular rating. Therefore, 
referral by the RO to the Chief Benefits Director of VA's 
Compensation and Pension Service, under 38 C.F.R. § 3.321, is 
not warranted.  See Bagwell v. Brown, 9 Vet. App. 337, 338, 
339 (1996).

Duty to Notify

Upon receipt of a complete or substantially complete 
application, VA must notify, pursuant to the Veterans Claims 
Assistance Act (VCAA), the claimant and any representative of 
any information, medical evidence, or lay evidence not 
previously provided to the VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf. See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. § 3.159 
(2006).  The notice must (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim. Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).

The Board finds that the content requirements of the duty to 
notify the veteran have been fully satisfied. See 38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  An initial letter from the 
RO dated February 2003 informed the veteran of the type of 
evidence needed to substantiate his claim for service 
connection as well as an explanation of what evidence the 
veteran was to provide to VA in support of his claim and what 
evidence VA would attempt to obtain on his behalf.  While the 
letter did not explicitly ask that the appellant provide any 
evidence in his possession that pertains to the claim, as per 
§ 3.159(b)(1), he was advised of the types of evidence that 
could substantiate his claim and to ensure that VA receive 
any evidence that would support the claim.  Logically, this 
would include any evidence in his possession.  

The veteran also received additional notice by way of the 
VCAA notification in June 2004.  This June 2004 letter 
informed the veteran of the type of evidence needed to 
substantiate his claim for a higher initial rating as well as 
an explanation of what evidence the veteran was to provide to 
VA in support of his claim and what evidence VA would attempt 
to obtain on his behalf.  Again, the letter did not 
explicitly ask that the appellant provide any evidence in his 
possession that pertains to the claim, as per § 3.159(b)(1), 
but he was advised of the types of evidence that could 
substantiate his claim and to ensure that VA receive any 
evidence that would support the claim.  This would include 
any evidence in his possession.  
 
While the RO's letter was issued after the rating decision, 
the Board finds that any defect with respect to the timing of 
the VCAA notice requirement is harmless error. See Mayfield 
v. Nicholson, 19 Vet. App. 103 (2005).  The Board notes that 
the Court specifically stated in Pelegrini that it was not 
requiring the voiding or nullification of any Agency of 
Original Jurisdiction (AOJ) action or decision, only finding 
that appellants are entitled to VCAA-content-complying 
notice.  Thus, the timing of the notice with respect to that 
claim does not nullify the rating action upon which this 
appeal is based and the Board specifically finds that the 
veteran was not prejudiced by the post-AOJ decision notice 
because he was given sufficient time to submit and/or 
identify any and all evidence necessary to substantiate the 
request for a higher rating.  Moreover, after the notice was 
provided, the case was readjudicated and a supplemental 
statement of the case was provided to the appellant in 
November 2004.  

The Board further observes that during the pendency of this 
appeal, on March 3, 2006, the Court issued a decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), which held that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim.  Those five 
elements include: 1) veteran status; 2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.

In the present appeal, the veteran was provided with notice 
of what type of information and evidence was needed to 
substantiate his claim for service connection and for a 
higher initial rating, but he was not provided with notice of 
the type of evidence necessary to establish an effective date 
for the disability on appeal.  Despite the inadequate notice 
provided to the veteran on these latter two elements, the 
Board finds no prejudice to the veteran in proceeding with 
the issuance of a final decision.  See Bernard v. Brown, 4 
Vet. App. 384, 394 (1993) (where the Board addresses a 
question that has not been addressed by the agency of 
original jurisdiction, the Board must consider whether the 
veteran has been prejudiced thereby).  As the Board concludes 
that the preponderance of the evidence is against the 
veteran's claim for a higher rating, any questions as to the 
effective date to be assigned are rendered moot.  

In sum, the Board finds that any deficiency in the notice to 
the veteran or the timing of the notice is harmless error.  
See Overton v. Nicholson, 20 Vet. App. 427, 435 (2006) 
(finding that the Board erred by relying on various 
postdecisional documents to conclude that adequate 
38 U.S.C.A. § 5103(a) notice had been provided to the 
appellant, the Court found that the evidence established that 
the veteran was afforded a meaningful opportunity to 
participate in the adjudication of his claims, and found that 
the error was harmless, as the Board has done in this case.)  
The presumption of prejudice on the VA's part has been 
rebutted in this case by the following: (1) based on the 
communications sent to the veteran over the course of this 
appeal, the veteran clearly has actual knowledge of the 
evidence he is required to submit in this case; and (2) in 
this case, based on the veteran's contentions and the 
communications provided to the veteran by the VA over the 
course of this appeal, he is found to be reasonably expected 
to understand from the notices provided what was needed.  

The Board also finds that all of the relevant facts have been 
properly developed, and that all available evidence necessary 
for an equitable resolution of the issue has been obtained.  
The veteran's service medical records have been obtained.  
The veteran's post-service treatment records have been 
obtained, and he was afforded a VA examination.  For the 
foregoing reasons, the Board concludes that all reasonable 
efforts were made by VA to obtain evidence necessary to 
substantiate the veteran's claims.  Therefore, no further 
assistance to the veteran with the development of the 
evidence is required.

	(CONTINUED ON NEXT PAGE)





ORDER

A higher initial rating for bilateral hearing loss, rated as 
non-compensably disabling from January 29, 2003, is denied.


____________________________________________
S.S. TOTH
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


